DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
35 USC § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following claim limitations has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
 “analyzer configured to analyze” recited in line 5 of claim 1
“feedback device configured to provide a signal” recited in line 8 of claim 1
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-11 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
The analyzer appears to correspond to hardware and software (for autocorrelation) recited in [0040]
The feedback device does not appear to correspond to any structure in the specification
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, and all dependent claims thereof, recites the limitation "feedback device" in line 8. This claim limitation invokes 35 U.S.C. 112 (pre-AIA ), sixth paragraph, without providing adequate structure to support the limitation in the specification, rendering the claim indefinite. For purposes of further examination, the examiner interprets "feedback device" to be any known structure for providing feedback to an operator. 
Claim 3 recites the limitation "DCS sensor" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Additionally, an acronym should be accompanied by its full expanded definition at the first recitation. For the purposes of further examination, the Examiner interprets a DCS sensor to be an alternate name for a DOF sensor. 
Claim 5 recites the limitation "the DOF sensors" in line 1 and “at least two of the DOF sensors” in line 2.  There is insufficient antecedent basis for this limitation in the claim because the previously recited DOF sensor indicates only a single sensor whereas these limitations seem to indicate multiple sensors. 
Claim 6 recites the limitation "the DOF sensors" in line 1.  There is insufficient antecedent basis for this limitation in the claim because the previously recited DOF sensor indicates only a single sensor whereas this limitation seems to indicate multiple sensors.
Claim 6 recites the limitation "at least five of the DCS sensors" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of further examination, the Examiner interprets a DCS sensor to be an alternate name for a DOF sensor.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 7-9, 12, 13, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Semler et al. (US PG Pub. No. US 20090149764 A1, Jun. 11, 2009) (hereinafter “Semler”).
Regarding claim 1, Semler discloses a support structure configured to be positioned onto a patient's foot (figure 1, claim 1); a diffuse optical flow (DOF) sensor carried by the support structure (figure 2, claim 1, [0032]); an analyzer configured to analyze data from the DOF sensor to determine absolute and/or relative blood flow at a location near the DOF sensor when the support structure is positioned onto the patient's foot (figure 3 (50), [0035], claim 14); and a feedback device configured to provide a signal indicative of the absolute and/or relative blood flow determined by the analyzer (figure 1 (14)).
Regarding claim 2, Semler discloses the system of Claim 1, wherein the support structure comprises a retention ring and an adhesive material ([0032]).
Regarding claim 3, as best understood based on limitations which are indefinite, Semler discloses the system of Claim 1, wherein the support structure comprises a strap having the DCS sensor attached thereto ([0032]).
Regarding claim 7, Semler discloses the system of Claim 1, wherein the analyzer comprises a software autocorrelator ([0035], claim 14, figure 3 (54)).
Regarding claim 8, Semler discloses the system of Claim 1, wherein the analyzer comprises a hardware autocorrelator ([0035], claim 14, figure 3 (54)).
Regarding claim 9, Semler discloses the system of Claim 1, wherein the signal indicative of the absolute and/or relative blood flow is visual, audible, or tactile (abstract, [0029]).
Regarding claim 12, Semler discloses disposing at least one diffuse optical flow (DOF) sensor adjacent to a location on a foot of a patient; obtaining measurements of intensity fluctuation from the DOF sensor; analyzing the obtained measurements to determine an absolute and/or relative blood flow rate at the location; and signaling the determined absolute and/or relative blood flow rate to an operator (claim 19, claim 20).
Regarding claim 13, Semler discloses the method of Claim 12, wherein disposing the at least one DOF sensor comprises placing a support structure onto the foot of the patient, the DOF sensor being carried by the support structure (figure 1, [0032], claim 5).
Regarding claim 17, Semler discloses the method of Claim 12, wherein the signaling comprises providing visual, audible, or tactile indicia of absolute and/or relative blood flow (abstract, [0029], claim 21).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 10, 11, and 18 rejected under 35 U.S.C. 103 as being unpatentable over Semler.
Regarding claim 4, Semler teaches the system of claim 1, wherein the support structure comprises an adhesive material. Semler is silent on whether that adhesive material comprises surgical tape. 
The Examiner takes Official Notice that surgical tape is a well-known, commercially available material which is used for a number of medical purposes including the attachment of medical devices to a site on a patient. 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to use surgical tape as the adhesive in the system of Semler in order to provide a readily-available and removable attachment, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
Regarding claim 10, Semler teaches the system of claim 1 but is silent on the amount of time which elapses between the completion of the measurement and the production of the signal indicating blood flow. 
It is considered to be implicitly disclosed that the system of Semler operates in substantially real time because of its claimed utility as a bedside diagnostic device ([0041] – [0044]). A device of this nature not providing substantially real time or immediate feedback to a patient or clinician would not be useful in a clinical setting. 
Regarding claim 11, Semler teaches the system of claim 10 but is silent on the amount of time which elapses between the completion of the measurement and the production of the signal indicating blood flow. 
It is considered to be implicitly disclosed that the system of Semler operates in substantially real time because of its claimed utility as a bedside diagnostic device ([0041] – [0044]). A device of this nature not providing substantially real time or immediate feedback to a patient or clinician would not be useful in a clinical setting.
Regarding claim 18, Semler teaches the method of claim 12 but is silent on the amount of time which elapses between the completion of the measurement and the production of the signal indicating blood flow. 
It is considered to be implicitly disclosed that the system of Semler operates in substantially real time because of its claimed utility as a bedside diagnostic device ([0041] – [0044]). A device of this nature not providing substantially real time or immediate feedback to a patient or clinician would not be useful in a clinical setting. 

Claims 5, 6, 14-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Semler in view of Smith et al. (US PG Pub. No. US 20100016733 A1, Jan. 21, 2010) (hereinafter “Smith”).
Regarding claim 5, Semler teaches the system of claim 1.
Semler does not teach at least two DOF sensors positioned over different topographical locations on a patient's foot. 
Smith, in the same field of endeavor, teaches a device wherein sensors are arranged such that when the support structure is positioned onto the patient's foot, at least two sensors are over different topographical locations in the foot including different pedal angiosomes ([0095] - [0100], figure 2). Smith further teaches that if an artery is not patent, the combined arterial patency metric for the probe location corresponding to that artery, will decrease relative to the other probe locations for other arteries. Thus the relative value of a combined arterial patency metric at a first location compared to the combined arterial patency metric at a second location at the same time may be used to assess the patency of the artery feeding the first location ([0089]-[0090]).
It would have been prima facie  obvious for one having ordinary skill in the art at the time of invention to modify the system of Semler with multiple sensors at multiple topographical locations as taught by Smith in order to provide measures of patency for individual arteries, which may increase the diagnostic value by providing more detailed information, in view of the further teaches of Smith. 
Regarding claim 6, as best understood based on limitations which are indefinite, the combination of Semler and Smith teaches the system of claim 5 wherein the DOF sensors are arranged such that when the support structure is positioned over the patient's foot, multiple DCS sensors are over different topographical locations in the foot including different pedal angiosomes.
Semler and Smith do not teach at least 5 DOF sensors. 
In the absence of evidence the inclusion of additional sensors leads to a new and unexpected result it would have been obvious to one of ordinary skill in the art at the time the invention was made to increase the number of sensors and measurement locations in order to acquire data from more blood vessels over a larger area of the foot since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 14, Semler teaches the method of claim 12 but does not teach the use of a plurality of sensors adjacent to a plurality of locations on the foot of a patient. 
Smith, in the same field of endeavor, teaches Smith, in the same field of endeavor, teaches a device wherein sensors are arranged such that when the support structure is positioned onto the patient's foot, at least two sensors are over different topographical locations in the foot including different pedal angiosomes ([0095] - [0100], figure 2). Smith further teaches that if an artery is not patent, the combined arterial patency metric for the probe location corresponding to that artery, will decrease relative to the other probe locations for other arteries. Thus the relative value of a combined arterial patency metric at a first location compared to the combined arterial patency metric at a second location at the same time may be used to assess the patency of the artery feeding the first location ([0089]-[0090]).
It would have been prima facie  obvious for one having ordinary skill in the art at the time of invention to modify the method of Semler with multiple sensors at multiple topographical locations as taught by Smith in order to provide measures of patency for individual arteries, which may increase the diagnostic value by providing more detailed information, in view of the further teaches of Smith. 
Regarding claim 15, Semler and Smith teach the method of Claim 14, wherein the plurality of locations comprises at least two locations corresponding to different topographical locations in the foot including different pedal angiosomes (Smith - [0095] - [0100], figure 2).
Regarding claim 16, Semler and Smith teach the method of claim 15. 
Semler and Smith do not teach at least 5 DOF sensors. 
In the absence of evidence the inclusion of additional sensors leads to a new and unexpected result it would have been obvious to one of ordinary skill in the art at the time the invention was made to increase the number of sensors and measurement locations in order to acquire data from more blood vessels over a larger area of the foot since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 19, Semler teaches disposing a diffuse optical flow (DOF) sensor adjacent to a location on an extremity of a patient; determining an absolute and/or relative blood flow rates at each of the plurality of locations in the extremity of the patient; and signaling the determined absolute and/or relative blood flow rates to an operator (claim 19, claim 20). 
Semler does not teach a plurality of sensors disposed adjacent to a respective plurality of locations on an extremity of a patient, wherein at least two of the locations correspond to different topographical locations in the foot including different pedal angiosomes.
Smith, in the same field of endeavor, teaches Smith, in the same field of endeavor, teaches a device wherein sensors are arranged such that when the support structure is positioned onto the patient's foot, at least two sensors are over different topographical locations in the foot including different pedal angiosomes ([0095] - [0100], figure 2). Smith further teaches that if an artery is not patent, the combined arterial patency metric for the probe location corresponding to that artery, will decrease relative to the other probe locations for other arteries. Thus the relative value of a combined arterial patency metric at a first location compared to the combined arterial patency metric at a second location at the same time may be used to assess the patency of the artery feeding the first location ([0089]-[0090]).
It would have been prima facie  obvious for one having ordinary skill in the art at the time of invention to modify the method of Semler with multiple sensors at multiple topographical locations as taught by Smith in order to provide measures of patency for individual arteries, which may increase the diagnostic value by providing more detailed information, in view of the further teaches of Smith. 
Regarding claim 20, Semler and Smith teach the method of Claim 19, wherein the extremity is a foot (Semler – abstract).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,636,025; claims 1-19 of U.S. Patent No. 10,213,122; and claims 1-15 U.S. Patent No. 11,000,200. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims teach every limitation of the instant claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793